Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or render obvious independent claim 1 as arranged, specifically “an arcuate target vane mounted to said drive hub, said target vane having a predetermined arc length corresponding to a predetermined rotational drive extent of the antenna and a corresponding azimuth range of said antenna, said target vane having opposing ends defining rotational end of travel positions, a sensor positioned within the housing and adjacent the drive hub and configured to detect presence of the target vane when said drive hub is rotating between the rotation end of travel positions, a position encoder associated with the motor shaft and configured to detect rotations of the motor shaft when said drive hub is rotating between the rotation end of travel positions; and an AISG compatible azimuth controller associated with the motor, the sensor and the encoder for selectively driving rotation of the mast to predetermined azimuth positions within said predetermined rotational drive extent.”
Prior art Balter et al. (U.S. Patent Application No. 20160240710) teaches (Figs. 1-11) an actuator assembly for remote positioning of a wireless telecommunication antenna comprising: an elongated mast (104); a bracket assembly (1002) configured to secure a telecommunication antenna to said mast; a lower pivot mount (201) comprising a housing (612), a bearing assembly (602) rotatably receiving a lower end of said mast (see Fig. 7); an upper rotational drive assembly (1001), but does not teach further details of the actuator assembly. It would not have been obvious to modify the disclosure of Balter.
The prior art does not teach or render obvious independent claim 8 as arranged, specifically “a linear target vane mounted longitudinally to said piston arm, said target vane having a predetermined linear length corresponding to a predetermined linear extension of the piston arm and a corresponding angular downtilt range of said antenna, said target vane having opposing ends defining linear end of travel positions, a sensor positioned adjacent the piston arm and configured to detect presence of the target vane when said piston arm is linearly actuated between the linear end of travel positions, a position encoder associated with the motor shaft and configured to detect rotations of the motor shaft when said piston arm is actuated between the linear end of travel positions; and an AISG compatible downtilt controller associated with the motor, the sensor and the encoder for selectively driving linear extension and retraction of the piston arm to predetermined angular downtilt positions within said predetermined linear drive extent.”
Prior art Balter teaches some of the limitations as shown above, but does not teach the full scope of the claims. It would not have been obvious to modify the disclosure of Balter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Subject Matter
Claims 1-9 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MUNOZ whose telephone number is (571)270-1957. The examiner can normally be reached M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL MUNOZ/Primary Examiner, Art Unit 2896